Citation Nr: 0931570	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to July 
1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
RO.  

During the course of his appeal, the Veteran requested a 
hearing before the Board in a March 2006 VA Form 9, Appeal to 
Board of Veterans' Appeals.  A VA Form 9, Appeal to Board of 
Veterans' Appeals, received in May 2006, indicated that he 
wished to cancel his hearing.  

Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704 (2008).  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The Veteran is shown to have served in the Republic of 
Vietnam, but did not have combat with the enemy.  

3.  The Veteran is not shown to have a current diagnosis of 
PTSD that is related to a verified or potentially verifiable 
stressor event during service.  




CONCLUSION OF LAW

The Veteran does have a disability manifested by PTSD due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.125 (2008).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in January 2004, May 2004, and 
March 2006, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Additionally, the March 2006 notice 
letter informed the Veteran as to disability ratings and 
effective dates.  As noted above, the claims were 
readjudicated via an SSOC issued in July 2007.  

There was a timing deficiency with the March 2006 notice 
letter, with respect to the notice requirements under Dingess 
because they were provided after the initial rating action.  
Mayfield v. Nicholson.  The timing deficiency was remedied by 
the fact that the Veteran's claims were readjudicated by the 
RO in the July 2007 SSOC after proper VCAA notice was 
provided and after the Veteran had an opportunity to respond.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, VA and 
private treatment records, and a VA examination report.  Also 
of record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  


A.  PTSD

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  


B.  Standard of Review

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he has a current diagnosis of PTSD 
as a result of various in-service stressors.  Specifically, 
he asserts that he was exposed to mortar attacks that killed 
another service member in front of him in Tay Ninh Province, 
the Republic of Vietnam, that he encountered a Cobra snake 
while clearing a large termite mound to prepare a landing 
strip in Tay Ninh Province, Vietnam, that he witnessed a 
stove explode and severely burn another service member and 
slightly burn him, that he received a citation for 
extinguishing the fire, and that he was fired upon from 
"Large Hill" in Chu Lai Province, Vietnam and was "pinned 
down for hours."  

The Veteran was apparently assigned to 196th Light Infantry 
Brigade, and it has been confirmed that he served in the 
Republic of Vietnam from August 1966 to July 1967.  

The service personnel records indicate that the Veteran's 
military occupational specialty (MOS) was that of a Cook.  
Furthermore, the Board notes that the Veteran was awarded the 
following medals and campaign ribbons for his service: the 
Vietnam Service Medal with 2 Bronze Service Stars, the 
Republic of Vietnam Gallantry Cross with Palm Unit Citation 
Badge, and the Sharpshooter Qualification Badge with Rifle 
Bar (M-14).  

However, he was not awarded any medal or decoration that 
clearly indicates combat status and evidence of participation 
in a campaign does not, in itself, establish that a veteran 
engaged in combat because those terms ordinarily may 
encompass both combat and non-combat activities.  VAOPGCPREC 
12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (2000).  Thus, the 
Board finds that combat status has not been established by 
the objective evidence of record. 38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.304(d), (f) (2008).  
Therefore, credible supporting evidence that the claimed in-
service stressors occurred is necessary.  38 C.F.R. 
§ 3.304(f) (2008).  

Based upon the evidence of record, the Board finds the 
Veteran is not shown to have developed PTSD as a result of a 
stressor event verified by credible supporting evidence as 
having occurred in service.  

In this regard, the Veteran's service treatment records are 
negative for treatment of any psychological disorder.  The RO 
attempted to verify the stressors identified by the Veteran 
by obtaining his service treatment and service personnel 
records.  

These records confirm that, on July 14th, 20th, and 21st 1967, 
B-52 airplanes and mortar fire struck Tay Ninh Province and 
killed 3, and wounded 4 Vietnamese civilians; but they fail 
to show that the 196 Light Infantry Brigade was present in 
the region.  

In further attempts to verify the claimed stressor, the RO 
sent the Veteran several letters requesting him to provide 
additional information so that an inquiry could be sent to 
the United States Armed Services Center for Research of Unit 
Records (formerly USASCRUR, then CURR, now the Joints 
Services Records Research Center (JSRRC)).  The Board 
acknowledges the statements received from the Veteran 
regarding his current symptoms and his experiences in 
service.  

Unfortunately, the Veteran has been unable to describe his 
claimed stressors in sufficient detail to permit a 
verification search by the JSRRC.  The Board notes that while 
the VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Without 
sufficient evidence to corroborate the stressor described by 
the Veteran, the Board has no basis upon which to grant 
service connection for PTSD.  

The Board notes that private and VA treatment records, 
starting in January 1997, show diagnoses of and treatment for 
anxiety disorder, major depressive disorder, and alcohol 
abuse, and, starting in October 2003, for PTSD.  

In particular, October 2004 and May 2005 Physician 
Questionnaires reflect opinions that the Veteran currently 
suffers from PTSD that was as likely as not related to his 
military service.  However, the Board notes that there is no 
evidence to suggest that these psychiatrists had the benefit 
of reviewing the Veteran's entire claims file or medical 
history prior to rendering the opinion.  

In fact, in October 2004, a physician noted that the 
Veteran's psychiatric reports and treatment records were not 
reviewed prior to an opinion being proffered.  

Furthermore, this opinion is based solely upon a reported, 
but unconfirmed in-service stressor events that had not been 
verified by evidence other than the Veteran's own statements.  

As such, the Board finds that such an opinion is not 
persuasive, as it appears to have been based solely on the 
Veteran's own reported history and not on consideration of 
the actual evidence of any confirmed stressor incidents 
during service.  

As a medical opinion can be no better than the facts alleged 
by the Veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  

Moreover, a diagnosis alone is insufficient to establish 
service connection for PTSD.  Since it is not otherwise shown 
by the record that the Veteran engaged in combat, there must 
be evidence that corroborates the existence of the claimed 
stressors.  See Cohen, 10 Vet. App. at 128; 38 C.F.R. 
§ 3.304(f).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

Accordingly, in order to grant service-connection for PTSD, 
the evidence must contain credible supporting evidence that 
the claimed in-service stressors occurred. 38 C.F.R. § 
3.304(f).  The Board has already determined in this case that 
credible supporting evidence of an in-service stressor is 
unavailable or does not exist.  

Further, in conjunction with this appeal, the Veteran 
underwent a VA PTSD examination in June 2007, during which he 
denied combat experience, and described stressor events of 
being exposed to heavy mortar fire, coming in contact with a 
Cobra snake, and witnessing an officer get struck by a mortar 
shell in Vietnam.  

The Veteran endorsed smoking marijuana throughout his tour in 
Vietnam, and presented with a history of psychiatric 
outpatient treatment and in-patient treatment for substance 
abuse and for major depressive episodes.  

The Veteran was diagnosed with dysthymic disorder, major 
depressive disorder, single episode, in partial remission, 
and polysubstance dependence, in partial remission.  

Significantly, the examiner opined that, although the Veteran 
was diagnosed by his outpatient psychiatrist with PTSD, there 
was no clear indication in the medical notes of symptoms 
meeting full DSM-IV criteria for the disorder, and that his 
reported stressor incidents, assuming confirmation, met the 
DSM-IV criteria for stressors.  

However, no clear linkage between the Veteran's alleged 
stressors and his re-experiencing symptoms was found.  
Moreover, the examiner noted that although the Veteran's son 
and wife claimed that the Veteran recently experienced 
nightmares and depression, which the Veteran did not 
remember, the Veteran, himself, attributed his possible 
symptoms of increased arousal-insomnia and irritability-to 
rage directed at his wife and to his substance abuse, and 
stated that he did not avoid reminders of Vietnam.  

Finally, the examiner observed that the Veteran's depression, 
based on his medical notes and interview data, has been at 
least as likely as not caused by his marital problems and his 
prolonged substance abuse.  

The Board finds the June 2007 VA opinion persuasive on the 
question of medical relationship between any current 
psychological disorder and service, inasmuch as the opinion 
clearly was based upon both examination of the Veteran and 
consideration of his documented medical history and 
assertions, and because the rationale underlying the opinion 
is reasonable and consistent with the evidence of record.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  

Despite contradictory opinions from private and VA 
practitioners diagnosing the Veteran with PTSD related to 
service, the Board has the authority to "discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

Hence, for all of the aforementioned reasons the claim must 
be denied.  



ORDER

Service connection for claimed PTSD is denied.  



REMAND

The first occurrence of any bilateral hearing loss was not 
noted in treatment records until approximately 21 years after 
the Veteran was discharged from service.  This is strong 
evidence against a finding of any continuity of 
symptomatology and against his claim for service connection.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000).  

A private treatment record from an Employee Health Center, 
dated in August 1988, shows the first indication of a change 
in hearing in the left ear by 10 decibels at 2000, 3000 and 
8000 Hertz.  

The Board notes that private treatment records show similar 
findings of slight high frequency bilateral hearing loss, 
which included audiometric findings of pure tone hearing 
threshold levels in graphic instead of numeric form.  

However, the Board is precluded from applying graphic results 
to the criteria of 38 C.F.R. § 3.385 (2008) to determine the 
severity of the Veteran's bilateral hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  

Moreover, these records are negative for speech audiometry 
test results of speech recognition ability less than 100 
percent in the right ear and less than 100 in the left ear.  

Significantly, private treatment records dated in May 1997 
and June 1998 do provide audiometric testing results in pure 
tone thresholds, in decibels, and the Board acknowledges that 
these results do meet the requirements of section 3.385, as 
noted above.  

In October 2004, a Treating Physician Questionnaire included 
an opinion that the Veteran experiences a typical pattern of 
noise induced hearing loss and has a history of hearing loss 
occurring due to noise exposure in Vietnam.  

Given this opinion, the Board finds that a VA examination is 
required to verify the nature and likely etiology of the 
claimed hearing loss.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he submit an updated list of the doctors 
and health care facilities that have 
treated him since service for the claimed 
hearing loss.  

The RO should make arrangements to obtain 
all the records of the treatment afforded 
to the Veteran from all the sources 
listed by him that are not already on 
file.  All information obtained should be 
made part of the file.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
hearing loss.   

The claims folder should be available to 
the examiner in connection with the 
evaluation.  The examiner should elicit 
from the Veteran and record a complete 
clinical history.  Complete audiometric 
testing should be done in this regard.  

Based on his/her review of the case, the 
VA examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the Veteran has a 
hearing disability that is due the 
exposure to acoustic trauma or due to 
another event or incident of his active 
service.  

A complete rational for any opinion 
expressed should be included in the 
report.  

3.  Following completion of all indicated 
development, the claim should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


